Citation Nr: 0307099	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  01-09 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than July 24, 2000, 
for the grant of service connection for left shoulder 
replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from September 1954 to June 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for left 
shoulder replacement and assigned a temporary 100 percent 
evaluation from July 24, 2000, to May 31, 2001, and assigned 
a 20 percent rating from June 1, 2001.

The veteran initially appealed both the effective date for 
the grant of the 100 percent evaluation and the assignment of 
the 20 percent evaluation as of June 1, 2001, for the left 
shoulder replacement.  In an October 2001 rating decision, 
the RO granted a 50 percent evaluation from June 1, 2001.  In 
January 2002, the veteran withdrew in writing his appeal as 
to the increased evaluation as of June 1, 2001.  See 
38 C.F.R. § 20.204 (2002).  Thus, that issue is not part of 
the current appellate review.

A hearing was held on December 18, 2002, by means of video 
conferencing equipment with the appellant in Houston, Texas, 
before Kathleen K. Gallagher, an Acting Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) (West 2002) and who is rendering the determination in 
this case.  A transcript of that hearing has been associated 
with the claims file.

The Board notes that it has phrased the issue on the title 
page as entitlement to an earlier effective date for the 
grant of service connection.  As stated above, the veteran 
has appealed the effective date for the grant of the 
temporary 100 percent evaluation, asserting that it should go 
back to the date of his surgery in April 2000.  In essence, 
the veteran is seeking an earlier effective date for the 
grant of service connection for left shoulder replacement, as 
he was granted the temporary 100 percent evaluation on the 
same date that service connection was awarded.  A veteran 
cannot receive a temporary total evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5051 (2002) for a disability unless 
the veteran is service connected for that disability.  Thus, 
the Board finds that the crux of the veteran's disagreement 
is with the date that service connection was awarded, and the 
outcome is the same no matter how the issue is phrased.  
Therefore, the veteran is not prejudiced by the Board's 
phrasing the issue as entitlement to an earlier effective 
date for the grant of service connection.


FINDINGS OF FACT

1.  The veteran underwent prosthetic replacement of the left 
shoulder in April 2000 at a military medical facility.

2.  A VA Form 21-526, Veteran's Application for Compensation 
or Pension, seeking service connection for a left shoulder 
disorder was received on July 24, 2000.

3.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for a left 
shoulder disorder prior to July 24, 2000.


CONCLUSION OF LAW

The legal criteria for an effective date prior to July 24, 
2000, for the grant of service connection for left shoulder 
replacement have not been met.  38 U.S.C.A. §§ 5101(a), 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify.

The veteran filed his claim for service connection for left 
shoulder replacement in July 2000, prior to the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA) in November 
2000, and, after service connection was granted by the RO in 
October 2000, he appealed the effective date assigned to the 
Board.  The VCAA is applicable to all claims filed on or 
after the date of enactment of the VCAA or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The VCAA emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
The law applies to all claims filed on or after the date of 
its enactment.  38 U.S.C.A. § 5107, Note (West 2002).  VA has 
promulgated regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, except with 
regard to applications to reopen previously denied claims.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran was 
provided with notice of the implementing regulations in the 
March 2002 statement of the case.

Despite its potentially broad applicability to all claims 
filed in its wake, the VCAA has little, if any, bearing on 
the appeal of the effective date assigned for the award of 
service connection in this case.  The VCAA requires VA to 
notify a claimant of evidence and information necessary to 
substantiate his claim and to inform him whether he or VA 
bears the burden of producing that evidence or information.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the VCAA concerns 
notification about evidence needed to prove factual matters 
involved in a claim.  

An appeal of an effective date assigned for service 
connection following an original claim for compensation 
involves the application of laws and regulations which 
provide that the date of receipt of the claim for service 
connection generally governs the effective date assigned.  
Therefore, such an appeal often involves, as it does in this 
case, a purely legal question rather than a factual one, the 
only factual matter usually involved being the date that the 
claim was received.  In this case, that factual matter is not 
in dispute, and therefore there is no evidentiary development 
to be done here.  Cf. Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (holding that VCAA is not applicable to 
requests for revision of a final decision based on clear and 
unmistakable error (CUE) because that matter involves an 
inquiry based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" in a CUE case because "there is 
nothing further that could be developed"); see also Livesay, 
14 Vet. App. 324, 326 (2001) (Ivers, J., concurring) (noting 
that, during oral argument in Holiday v. Principi, 14 Vet. 
App. 280 (2001), counsel for VA made ill-advised concessions 
with respect to the broad applicability of VCAA).  

The veteran has submitted written statements in his notice of 
disagreement and substantive appeal and has given oral 
testimony at the December 18, 2002, Board hearing, setting 
forth his legal arguments concerning why he should be granted 
an earlier effective date in this case, despite the 
provisions of the law and regulations governing effective 
dates.  In so doing, he has demonstrated an understanding of 
the legal provisions relevant to his appeal which were set 
forth for him in the October 2001 statement of the case.  
Because this appeal does not involve a dispute about facts, 
further evidentiary development is not relevant to this case.  
Accordingly, the Board concludes that the VCAA provides no 
requirements that must be fulfilled and which have not been 
fulfilled before the Board may review the veteran's appeal in 
this case, there is no prejudice to the veteran in deciding 
his appeal at this time, and to hold otherwise would only 
deprive the veteran of a timely decision on his appeal.  
VAOPGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); see Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

An Earlier Effective Date for the Award of Service 
Connection.

Background.

In April 2000, the veteran underwent a prosthetic replacement 
of the shoulder joint at a military medical facility.

On July 24, 2000, the RO received the veteran's original 
claim for service connection for a left shoulder disorder by 
way of a VA Form 21-526, Veteran's Application for 
Compensation or Pension.  In an October 2000 rating decision, 
the RO granted service connection for left shoulder 
replacement, effective July 24, 2000.  The RO assigned a 
100 percent evaluation from July 24, 2000, to May 31, 2001, 
and assigned a 20 percent evaluation from June 1, 2001.  In 
the decision, the RO noted that the veteran would not receive 
the full 13 months of payment at the 100 percent evaluation 
because the veteran's claim was not filed until July 24, 
2000.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5051, and Note 
(1) (2002)

The veteran contended in his notice of disagreement that he 
had not filed his claim immediately after the surgery because 
the "Retired Records Section in Missouri" had lost his 
medical records more than one time.  He stated that it took 
him almost five months to finally obtain his records.  The 
veteran expressed frustration that he did not receive the 
100 percent evaluation for the entire year following his 
surgery and did not believe that he should be penalized for 
something over which he had no control.  He blamed the 
Retired Records Section for the delay in his filing his claim 
for service connection.

At the December 2002 hearing before the undersigned, the 
veteran and his spouse asserted that the veteran did not file 
his claim sooner because he was told by a VA office at the 
medical center that he should not file a claim for benefits 
until his records were located.  The veteran stated that the 
retired records section in St. Louis, Missouri, had misplaced 
his records, and thus he could not file his claim until he 
received his records.  He added that he was told "repeatedly 
from the time before the surgery not to file a claim until my 
records were located."  He stated that he felt it was wrong 
to deny him the full year at the 100 percent level because 
the staff at the VA office had given him the wrong 
information.  The veteran stated he had followed the VA 
instructions that had been given to him in filing his claim.

The veteran further testified that he was told he could not 
put in for service connection until the surgery was done.  He 
clarified that the Air Force medical center had a VA office, 
which is where he was getting the information to hold off on 
filing a claim until he had all of his records.  He stated he 
went to that office in February or March 2000.  The veteran's 
wife stated that when they went in to see about filing a 
claim prior to the surgery, they were told that they needed 
to wait until after the surgery to file the claim.  She added 
that when they went in after the surgery, they were told to 
wait until they had all the medical records before filing a 
claim.  Both the veteran and his wife stated that this was 
why the veteran did not file his claim until July 2000.

Analysis.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The implementing VA regulation provides 
that the effective date of an award of compensation based on 
an original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2002).  A "claim-
application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2002).

Additionally, under 38 C.F.R. § 3.155(a) (2002), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997) (citing 38 C.F.R. § 
3.155(a)), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  

Under Diagnostic Code 5051 of the VA Schedule for Rating 
Disabilities, which provides the criteria for rating the 
service-connected left shoulder replacement, a 100 percent 
evaluation is assigned for one year following implantation of 
a prosthesis in the shoulder joint.  The 100 percent 
evaluation for one year following implantation of prosthesis 
will commence after initial grant of the 1-month total 
evaluation assigned under 38 C.F.R. § 4.30 following hospital 
discharge.  38 C.F.R. § 4.71a, Diagnostic Code 5051, Note 
(1).

The Board has carefully and sympathetically reviewed the 
evidence of record and finds, for the reasons noted below, 
that an earlier effective date for the grant of service 
connection for left shoulder replacement is legally 
precluded.  

Initially, the Board notes that the veteran is not attempting 
to obtain an effective date back to the date he was 
discharged from service.  Thus, the Board need not address 
whether the veteran filed a claim for compensation within one 
year following his discharge from service.  See 38 U.S.C.A. 
§ 5110(b) (effective date of award of disability compensation 
shall be the day following the date of discharge if 
application is received within one year of discharge).  
Additionally, the veteran has not asserted that he filed an 
informal claim prior to July 24, 2000.  

The Board is aware that all the requirements for entitlement 
to service connection for left shoulder replacement were most 
likely met in this case on the date the veteran underwent the 
shoulder replacement.  Nevertheless, the veteran did not file 
a claim with VA for service connection for left shoulder 
replacement until July 24, 2000, and the law is clear that in 
such a case the later date must be assigned as the effective 
date for service connection.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Thus, even assuming that all the 
requirements for service connection were met in April 2000, 
the later date in this case was the date of receipt of claim, 
here, July 24, 2000, and that is the date that must be 
assigned as the effective date for service connection.  Id.; 
see also 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.1(p), 3.151.

The veteran's argument that he warrants an earlier effective 
date is based on his being given bad advice by a VA employee 
working at the Air Force base.  Although the Board is 
sympathetic with the veteran regarding his statements that 
the retired records section took too long to send him his 
records and his testimony about what he was told by the VA 
office when he went to file a claim prior to his April 2000 
surgery, there are no provisions in the law for a waiver or 
exception to be taken on these bases, or any other basis, 
and, even assuming that the VA office gave the veteran 
erroneous or bad advice in telling him that he had to wait 
for all of his records prior to filing a claim, "erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits."  Johnson v. Brown, 9 
Vet. App. 369, 377 (1996); Bone v. Brown, 9 Vet. App. 446, 
448-49 (1996); Owings v. Brown, 8 Vet. App. 17, 23 (1995); 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Walker 
v. Brown, 8 Vet. App. 356, 359 (1995).  This means that, even 
where a claimant would have been or, probably would have 
been, granted benefits but for bad advice given to him 
regarding his entitlement to those benefits, there is no 
provision in the law that allows the Board to award benefits, 
based on a claimant's having followed bad advice, where those 
benefits otherwise would be denied under the law.

Thus, there is no legal basis for an earlier effective date 
for service connection to be awarded in this case, and the 
Board must apply the law as it exists and cannot extend 
benefits out of sympathy for a particular claimant.  See 
Owings, 8 Vet. App. at 23, quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992) ("This Court must interpret the law as 
it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'").  While the Board is 
sympathetic to the veteran's assertions that he warrants an 
earlier effective date for the grant of service connection 
for left shoulder replacement and understands his frustration 
in not being provided the 100 percent evaluation back to the 
date of his surgery, for the reasons stated above, the appeal 
must be denied.  Therefore, the RO was correct in reducing 
the temporary 100 percent evaluation under Diagnostic Code 
5051 by three months, as the veteran's claim for service 
connection was submitted three months following the left 
shoulder replacement surgery.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5051 and Note (1).

The Board notes that there is nothing in the record prior to 
the veteran's July 2000 claim that could be construed as an 
informal claim for service connection.  See 38 C.F.R. 
§ 3.155(a).  In a May 2002 statement, the veteran's 
representative made arguments that the veteran should be 
provided an effective date earlier than July 24, 2000.  He 
cited to the holding in a VA Office of General Counsel's 
Opinion, VAOPGCPREC 12-98 (Sept. 1998), which addressed 
effective dates of increased rating claims.  The law provides 
that the effective date for an increased evaluation may be up 
to one year prior to the date of claim.  See 38 U.S.C.A. 
§ 5110(b)(2) (effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date).  However, 
this rule presupposes that the veteran had already received 
an award of service connection for the disability for which 
he sought an increased rating.  Here, the veteran's original 
claim for service connection was not submitted until July 24, 
2000.  Thus, the facts in this case prevent the veteran from 
obtaining an effective date earlier than July 24, 2000 for 
either service connection or an increased evaluation.  There 
is no mechanism in the law for awarding a compensation rating 
for a disability prior to the effective date of service 
connection assigned for that disability, and, as noted above, 
the effective date for service connection may not be earlier 
than the date of receipt of the application for service 
connection.  Therefore, an argument for an earlier date for 
service connection under laws governing the effective dates 
assigned for increased ratings is not pertinent to the claim 
in this case.

Additionally, the representative cited to McCay v. Brown, 
9 Vet. App. 183 (1996) as another basis to grant an effective 
date earlier than the date of claim.  The facts in that case 
are distinguishable from those in this case.  Specifically, 
in that case, the issue involved the application of 38 U.S.C. 
§ 5110(g), governing effective dates assigned for awards of 
compensation made because a new law was enacted which 
provided a new benefit.  See also 38 C.F.R. § 3.114 
(concerning effective dates assigned under "liberalizing" 
laws).  This case does not involve an award of benefits under 
a new law, and therefore section 5110(g) is not applicable in 
this case.

For the reasons stated above, an effective date earlier than 
July 24, 2000, for both the award of service connection for 
left shoulder replacement and for the grant of the temporary 
100 percent evaluation is legally precluded.


ORDER

Entitlement to an effective date earlier than July 24, 2000, 
for the grant of service connection for left shoulder 
replacement is denied.



____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

